     Case 3:20-cv-03029-TLB Document 9           Filed 04/23/20 Page 1 of 5 PageID #: 21



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION

ARLIS SUTTERFIELD                                                                  PLAINTIFF

V.                               CASE NO. 3:20-CV-3029

DEPUTY SHERIFF TROY DYE;
CODY CASSELL, Probation and Parole; and
JUDGE HARRY G. FOSTER                                                          DEFENDANTS

                                     OPINION AND ORDER

        This is a civil rights action filed by Plaintiff Arlis Sutterfield pursuant to 42 U.S.C.

§ 1983. Plaintiff proceeds pro se and in forrna pauperis. The case is before the Court

for preservice screening under the provisions of the Prison Litigation Reform Act

("PLRA"). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to screen any

complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity.

                                     I.   BACKGROUND

         According to the allegations of the Complaint (Doc. 1 ), Deputy Dye and Probation

Officer Cassell failed to use proper procedures and protocol and violated Plaintiff's Fifth

Amendment rights. Id. at 4. Plaintiff alleges that he is on the verge of losing his house

and properties, is going through a divorce, and is unable to talk to his son due to the

"corruption the officer put into my wife['s] and child['s] heads." Id.

         Plaintiff claims that on December 6, 2019, 1 he drove himself to the Searcy County

Jail because he had heard there was an incident where he was alleged to have been in



1   The Complaint in error lists the date as December 6, 2020.
                                               1
Case 3:20-cv-03029-TLB Document 9   Filed 04/23/20 Page 2 of 5 PageID #: 22
Case 3:20-cv-03029-TLB Document 9   Filed 04/23/20 Page 3 of 5 PageID #: 23
Case 3:20-cv-03029-TLB Document 9   Filed 04/23/20 Page 4 of 5 PageID #: 24
Case 3:20-cv-03029-TLB Document 9   Filed 04/23/20 Page 5 of 5 PageID #: 25
